DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
This application is a continuation from application 16/142975 filed 09/26/2018 now patent 11157076. Application 16142975 claims priority from provisional application 62594376 filed 12/04/2017. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted 09/13/2021 is considered and attached. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11157076B1. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Current application 
Patent No. US 11157076 B1
Claim 1. A display system comprising: a display; an eye-tracking sensor; and a processor communicatively coupled to the display and the eye-tracking sensor, the processor configured to perform operations comprising: receiving eye-tracking data from the eye-tracking sensor; 

determining whether a user's eye is looking at the display based on a pupil location of the user's eye, the pupil location being determined within a video stream provided by the eye-tracking data; 

















and controlling a power consumption of the display based on whether the user's eye is determined to be looking at the display. 
Claim 1.  A display system comprising: a display; an eye-tracking sensor; and a processor communicatively coupled to the display and the eye-tracking sensor, the processor configured to perform operations comprising: receiving eye-tracking data from the eye-tracking sensor; 

determining, based on the eye-tracking data, whether a user's eye is looking at the display based on a final pupil location, the determining comprising: determining an approximate location of the user's eye within a video stream provided by the eye-tracking data to identify an area of interest; binarizing the area of interest to generate a binarized image; identifying an initial pupil location of the user's eye within the binarized image by identifying a set of first pixels within the binarized image; determining an initial iris radius of the user's eye, the initial iris radius being centered at the initial pupil location; determining a final iris radius based on the initial iris radius by identifying one or more radiuses for the set of first pixels; and determining the final pupil location based on the final iris radius; 


and based on whether the user's eye is determined to be looking at the display, controlling a power consumption of the display. 
Claim 2
Claim 2
Claim 3
Claim 1
Claim 4
Claim 5
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11
Claim 12
Claim 10
Claim 13
Claim 14
Claim 14
Claim 14
Claim 15
Claim 15
Claim 16
Claim 16
Claim 17
Claims 1 & 8
Claim 18
Claims 1 & 9
Claim 19
Claim 17
Claim 20
Claim 18


As shown the claims of the present application are obvious to one of ordinary skills in the art over the claims of the patent because they incorporate broader subject matter than the subject matter of the patent in order to construct a head mounted display system with an eye tracking sensor.  
  Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1-2, 4-11, 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Latta et al., (US2014/0145914-A1, hereinafter as, Latta). 
	In regards to claims 1, 10, 19, Latta discloses a method (fig. 4A-4C), a non-transitory computer – readable storage medium having stored thereon, instructions when executed by a processor, causes the processor to perform operations of a method (para 0085, Computing system 500 may also include computer readable media, with the computer readable media including computer readable storage media and computer readable communication media. Fig.5), the operations comprising, a display system (fig.1, display system 46) comprising: a display (HMD 34, fig.1); an eye-tracking sensor (fig.1, eye tracking sensor 54); and a processor (fig. 1, processor 30) communicatively coupled to the display  (coupled to fig.1, display system 46)  and the eye-tracking sensor (coupled to fig.1, eye tracking sensor 54), the processor (fig. 1, processor 30)  configured to perform operations comprising: receiving eye-tracking data from the eye-tracking sensor (fig. 4C, 452 para 0083, eye tracking sensor system 54); determining whether a user's eye is looking at the display based on a pupil location of the user's eye, the pupil location being determined within a video stream provided by the eye-tracking data (user’s gaze direction fig.3, lines 330/334, para 0022, an image sensor that is configured to acquire image data in the form of eye-tracking information. It is interpreted that the eye-tracking information can include several image frames or a “video” during a continuous eye-tracking period, and therefore, has the approximate location of the eye/pupil provided by the image data); and controlling a power consumption of the display based on whether the user's eye is determined to be looking at the display (para 0083, at 454, based on detecting the user’s gaze, the method 400 may reduce illumination output of the display system, also see para 0069). 

In regards to claims 2, 11, Latta discloses the display system of claim 1, the non-transitory computer-readable storage medium of claim 10, wherein the eye-tracking sensor comprises a camera, and the eye-tracking data is a video of the user's eye (para 0022, the first HMD device 34 may also include various systems and sensors. For example, the first HMD device 34 may include an eye-tracking sensor system 54 that utilizes at least one inward facing sensor 208 (see FIG. 2). The inward facing sensor 208 may be an image sensor that is configured to acquire image data in the form of eye-tracking information from a user's eyes. The eye tracking information can include several image frames or video when the eye-tracking sensor is continuously tracking the eye).
In regards to claim 20, Latta discloses the method of claim 19, wherein the eye-tracking sensor comprises a camera (para 0022, the inward facing sensor 208 may be an image sensor that is configured to acquire image data in the form of eye-tracking information from a user's eyes).
In regards to claims 4, 13, Latta discloses the display system of claim 1, the non-transitory computer-readable storage medium of claim 10, wherein controlling the power consumption of display based on whether the user's eye is determined to be looking at the display comprises: causing the power consumption of the display to decrease by setting the display in a low-power mode when the user's eye is determined not to be looking at the display (para 0069, based on detecting the user's gaze, and given that the user 304 is not looking at the virtual wizard 326, the resource management program 14 may reduce an illumination output of the display system 46 of the first HMD device 34). 
In regards to claims 5, 14, Latta discloses the display system of claim 1, the non-transitory computer-readable storage medium of claim 10, wherein controlling the power consumption of display based on whether the user's eye is determined to be looking at the display comprises: causing the power consumption of the display to increase by setting the display in a high-power mode when the user's eye is determined to be looking at the display (para 0043, default power mode which is a higher power consumption than the reduced power, para 0069, based on when the user is looking at the wizard or a UI object of the display). 

In regards to claims 6, 15, Latta discloses the display system of claim 1, the non-transitory computer-readable storage medium of claim 10, wherein controlling the power consumption of display based on whether the user's eye is determined to be looking at the display comprises: powering off at least one area of the display when the user's eye is determined not to be looking at the display (para 0070, using image data from the depth sensor, the resource management program 14 may determine that the size of a current illumination area in front of the first user 304 is smaller than the predetermined size of the default illumination area. Accordingly, the resource management program 14 may be configured to reduce the illumination output of the depth sensor to correspond to the smaller size of the current illumination area. In this manner, the power consumed by the illumination system of the depth sensor may also be reduced). 
In regards to claims 7, 16,  Latta discloses the display system of claim 1, the non-transitory computer-readable storage medium of claim 10, wherein controlling the power consumption of display based on whether the user's eye is determined to be looking at the display comprises: reducing an intensity of a subset of pixels of the display to reduce the power consumption of the display when the user's eye is determined not to be looking at the display (para 0069, based on detecting the user's gaze, and given that the user 304 is not looking at the virtual wizard 326, the resource management program 14 may reduce an illumination output of the display system 46 of the first HMD device 34. More particularly, the resource management program 14 may reduce the brightness of the virtual wizard 326 ( has sub-set of pixels or group of pixels) generated by the display system 46, thereby reducing the power consumed by the display system 46).
In regards to claims 8, 17, Latta discloses the display system of claim 1, the non-transitory computer-readable storage medium of claim 10, the non-transitory computer-readable storage medium of claim 10, wherein the display is included in a lens of an eyewear device (HMD comprising, para 0019,  in one example, the transparent display 50 may include image-producing elements located within lenses 204 (such as, for example, a see-through Organic Light-Emitting Diode (OLED) display)).
In regards to claims 9, 18, Latta discloses the display system of claim 8, the non-transitory computer-readable storage medium of claim 17, wherein the display is a waveguide (para 0019, as another example, the transparent display 50 may include a light modulator on an edge of the lenses 204. In this example, the lenses 204 may serve as a light guide for delivering light from the light modulator to the eyes of a user. Such a light guide may enable a user to perceive a 3D virtual image located within the physical environment that the user is viewing, while also allowing the user to view physical objects in the physical environment). 

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim(s) 3, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Latta in view of Du et al., (US2011/0150334-A1, hereinafter as, Du). 
In regards to claims 3, 12, Latta discloses the display system of claim 1, the non-transitory computer-readable storage medium of claim 10, 
Latta does not disclose “wherein determining whether the user's eye is looking at the display based on the pupil location of the user's eye comprises: determining the pupil location based on an iris radius of the user's eye.” 
Du discloses receiving a frame of eye image data, and determining whether a pupil exists in the image by detecting glare areas in the image. Upon finding a pupil, subsequent images are processed with reference to the pupil location and a radius is calculated for the pupil, Abstract, figs. 5a, 6.   
The combination of Latta and Du discloses wherein determining whether the user's eye is looking at the display based on the pupil location of the user's eye ((user’s gaze direction fig.3, lines 330/334, para 0022, an image sensor that is configured to acquire image data in the form of eye-tracking information. It is interpreted that the eye-tracking information can include several image frames or a “video” during a continuous eye-tracking period, and therefore, has the approximate location of the eye/pupil provided by the image data, Latta) comprises: determining the pupil location based on an iris radius of the user's eye (Abstract, fig. 9, receiving a frame of eye image data, and determining whether a pupil exists in the image by detecting glare areas in the image. Upon finding a pupil, subsequent images are processed with reference to the pupil location and a radius is calculated for the pupil, Abstract, figs. 5A, 6). 
It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use Du’s teachings of the calculation of iris radius through an image segmentation process to locate the pupil more accurately and use in Latta’s invention to determine the gaze location of the eye more accurately, para 0062-0063, Du. 


Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627